RECEIVED
      Ah. 2 6 2U21                     08-21-00009-CV
 EUZa\CETH g.flores,clerk                           08-21-00009-CV
|firHTHCOURTQF appeals
                                          IN THE COURT OF APPEALS
                                                                                                     ^ FILEDIN
                                                                                                     COURT Or APPEALS
                                         EIGHTH JUDICIAL DISTRICT
                                                                                                              2€2m
                                                   EL PASO,TEXAS
                                                                                                 EHZABETy r.
                                                                                                     CLERKo"- . -       '^>r-




            IN THE MATTER OF THE FRAUDULENT MARRIAGE OF EDWARD ALLEN
               BREEDING,III AND DEBRA ANN BREEDING,AKA: DEBRA HOLLAND




                    APPEALED FROM THE 266'^ JUDICIAL DISTRICT COURT
                   OF ERATH COUNTY,TEXAS,TRIAL COURT NO: CV 35815;
                     AND TRANSFERRED FROM THE ELEVENTH COURT OF

                             APPEALS, EASTLAND,TEXAS: 11-20-00272-CV


            APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S


               BRIEF,REQUEST CLARIFICATION,REQUEST COPY OF CLERK AND

                REPORTER'S RECORD BY MAIL,AND SEEK PRO-BONO COUNSEL.




                                                        Debra Ann Holland - Unrepresented Appellant
                                                        Mailing Address:
                                                        9036 Cedar Ridge Ct. Cleburne, Texas 76033
                                                        Telephone: 772-222-7248

           TO THE HONORABLE EIGHTH COURT OF APPEALS: Pursuant to TEX.


           R. AFP. P. 10.5 and 38.6(d), the Appellant, Debra Ann Holland aka: Debra Ann

           Breeding, files this First Motion to Extend Time to File Appellant's Brief and

                                                                                                               lots
            APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, REQUEST CLARIFICATION, REQUEST COPY OF
                    CLERK AND REPORTER'S RECORD BY MAIL,AND SEEK PRO-BONO COUNSEL REFERRAL FROM COURT.
requests clarification, along with again requesting a copy of the trial Court Clerk

and Reporter's Record, with request of being relayed potential pro-bono counsel

information from the Court. Appellant has not been provided either trial Court

record, after numerous requests as shown in the records of both courts and with the

Erath County District Clerk. She requested the Reporter's Record along with the

Clerk's Record, dated 12.28.20; those were received by them on 12.29.20. It was

followed up on by Appellant on 1.21.2021, after initial confusion regarding those

records was conveyed to her. A copy of what was originally requested was

forwarded to the Erath Court Clerk for the Court Reporter, acknowledged by

Wanda Greer as received on 1.22.2021. Though there were requests in writing,

filed by mail even into March, 2021, as relayed again in attached email provided,

Appellant's not received the records. Appellant knows not the cause for such a

delay in receiving those by mail from the trial Court, District Clerk, or Clerk of

said Court.



               INABILITY TO SIGN OUT RECORDS IN PERSON



Appellant cannot travel from the DFW area of Texas to El Paso(20+ hours round-

trip, or otherwise) to sign out hard copies from the Court, as would have been

possible if this case was not transferred from the Eleventh Court of Appeals; thus

Appellant has requested the records be sent to her, and awaited them to no avail.


                                                                                                  2 of 5
APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF, REQUEST CLARIFICATION, REQUEST COPY OF
        CLERK AND REPORTER'S RECORD BY MAIL, AND SEEK PRO-BONO COUNSEL REFERRAL FROM COURT.
                        UNAWARE OF WHEN BRIEF IS DUE



Appellant is also unsure when the brief is currently due. Appellant requests a 90-

day extension of time - after the records reach her -to file the brief. Appellant

needs additional time to familiarize herself with the record and legal issues

pertinent to the record in order to prepare the brief




                    ADDITIONAL REASONS FOR EXTENSION




Appellant also relies on the following reasons, in addition to the routine matters

that Appellant must attend to in daily life, and the foregoing reasons, to explain the

need for the requested extension: Appellant has been unjustly displaced from her

home, as a result of Appellee's initial 2004/2005 and subsequent August of 2019

frauds which led to all counts of litigation related to this and the other appeals.

Appellant has also been unrepresented in handling another suit relevant to the

subject matter in this suit. That case is a direct result of Appellee in this appeal

operating in fraud and bad faith in the life of Appellant and then in the trial Court,

to file and pursue the trial court case which resulted in this appeal and in Appellant

losing her home; Appellee's exhibited zero willingness to discuss settlement.



                                                                                                   3 of 5
APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, REQUEST CLARIFICATION, REQUEST COPY OF
        CLERK AND REPORTER'S RECORD BY MAIL, AND SEEK PRO-BONO COUNSEL REFERRAL FROM COURT.
           FIRST EXTENSION FOR TIME ON BRIEF REQUESTED




This is the first request for extension of time to file the brief Appellant seeks this

extension of time to be able to prepare a cogent and succinct brief to aid this Court

in its analysis of the issues presented. This request is not sought for delay but so

that justice may be done.
                                                                                                            m


                            PRO BONO COUNSEL NEEDED



If this Court is aware of any program to which Appellant, who is dually shown to

be indigent in the trial court case and this appeal, could be appointed adequate

pro-bono counsel to prepare the brief she asks the Court to relay such information

so Appellant can pursue such assistance to aid injustice being served. The added

time requested should allow Appellant or such a professional the additional time to

become familiarized with the record and legal issues in the case in order to prepare

Appellant's brief.


                           CERTIFICATE OF CONFERENCE



I certify that I attempted to confer with counsel for Appellee numerous times about

numerous motions and discovery; he typically does not respond to such attempts.

At one point he responded that he should not be talking to me at all. I disagreed.


                                                                                                   4 of 5
APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF, REQUEST CLARIFICATION, REQUEST COPY OF
        CLERK AND REPORTER'S RECORD BY MAIL, AND SEEK PRO-BONO COUNSEL REFERRAL FROM COURT.
 He was willing to speak with an attorney I hired in efforts to attempt discussions
 on settlement late last year, after she conveyed that per the law he is required to
 abide by lawyer ethics, and yet he thereafter refiised to discuss anything with me.
 He seemed willing to discuss settlement with her, to have a new annulment --

 which should have been pursued and granted, instead of a fraudulent divorce --

 now ordered for the litigants, but never responded to me afterwards on the same.


                                         VERIFICATION


All facts recited in this motion are within the personal knowledge of Appellant
signing this motion; therefore no verification is necessary under Rule of Appellate
Procedure 10.2.


                                   PILAYER FOR RELIEF


Appellant asks for the above and all other relief this Court deems just.

Respectfully submitted,

DEBRA ANN HOLLAND
Unrepresented Appellant

Mailing Address: 9036 Cedar Ridge Ct, Clebume, Texas, 76033
Telephone: 772-222-7248


                                  CERTIFICATE OF SERVICE

A^Ilant certifies mailing a copy of this to opposing counsel by First Class U.S.P.S., RRR.

WbRA ANN HOLLAND

                                                                                                  5 of 5
APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF, REQUEST CLARIFICATION, REQUEST COPY OF
        CLERK AND REPORTER'S RECORD BY MAIL, AND SEEK PRO-BONO COUNSEL REFERRAL FROM COURT.